Per Curiam.
The judgment of the Supreme Court is affirmed. The opinion filed in that court, which deals -with some topics that are not stirred upon this appeal, deals also and in a manner entirely satisfactory to us with the point upon which this appeal is argued bjr- counsel, viz., the legal situation presented by the fact that the statute of May 3d, 1911, took effect upon the day on which the plaintiff’s intestate was killed.
For the reasons given upon this branch of the case by Mr. Justice Trenchard in the Supreme Court, the judgment of that court is affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Bergen, Kalisch, Black, Bogert, Yre-DENBURGH, WHITE, HEPPENHEIMER, WILLIAMS, JJ. 13.
For reversal — Kone.